18 N.Y.2d 789 (1966)
Carla Senkbeil, as Administratrix of The Estate of Bruno Senkbeil, Deceased, Appellant,
v.
Board of Education of the City of New York et al., Respondents. Board of Education of the City of New York, Third-Party Plaintiff-Respondent; Star Building Cleaners, Inc., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued September 26, 1966.
Decided October 20, 1966.
Benjamin Heller and Edward F. Sweeney for appellant.
J. Lee Rankin, Corporation Counsel (Seymour B. Quel of counsel), for Board of Education, respondent.
Richard Edward Jacker and Henry H. Abrams for Lew Morris Demolition Co., respondent.
William F. McNulty and Reuben Schreiber for third-party defendant-respondent.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order affirmed, without costs; no opinion.